Duverge v Washfield Mgt. (2015 NY Slip Op 01583)





Duverge v Washfield Mgt.


2015 NY Slip Op 01583


Decided on February 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2015

Friedman, J.P., Sweeny, Saxe, Feinman, Clark, JJ.


14326 308427/10

[*1] Candida Duverge, Plaintiff-Respondent,
vWashfield Management, et al., Defendants-Appellants.


Epstein Gialleonardo & Rayhill, Elmsford (Jonathan R. Walsh of counsel), for appellants.
Marder, Eskesen & Nass, New York (Clifford D. Gabel of counsel), for respondent.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered October 22, 2013, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The tenant of the apartment at issue testified that defendants' superintendent was told about and shown the defective condition of the tiles on which plaintiff tripped, but repeatedly
refused requests to repair the floor. Defendants' denial of any such knowledge merely raises triable issues of fact.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 24, 2015
CLERK